Citation Nr: 0612932	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for diabetes mellitus with diabetic retinopathy and 
impotence.  

2.  Entitlement to an effective date prior to January 18, 
2001, for service connection for diabetes mellitus and 
hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to May 
1964, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal 
ensued following a May 2002 rating decision which, in part, 
granted service connection for diabetes mellitus with 
retinopathy and impotence, presumptively as due to inservice 
exposure to Agent Orange, and assigned a 40 percent 
evaluation, effective January 18, 2001.   The Board has 
continued the issue as entitlement to an increased evaluation 
since service connection has been granted.  The veteran is 
not prejudiced by this naming of the issue.  The Board has 
not dismissed the issue, and the law and regulations 
governing the evaluation of the disability is the same 
regardless of how the issue has been phrased.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  

Separate service connection is also in effect for numerous 
conditions as secondary to service-connected diabetes 
mellitus, to include coronary artery disease and diabetes 
nephropathy with hypertension and diabetes neuropathy of the 
upper and lower extremities.  The veteran receives special 
monthly compensation on account of loss of use of a creative 
organ.  The veteran has only appealed the issues noted on the 
title page of this decision.


FINDINGS OF FACT

1.  The service-connected diabetes mellitus requires the use 
of insulin, a restricted diet, and the veteran reports 
regulation of activities; complications as diabetic 
retinopathy and impotence would not be compensable if 
separately evaluated.  

2.  The veteran's September 1974 claim for service connection 
for diabetes mellitus and hypertension was denied in January 
1975.  No appeal was taken from that decision.  

3.  The veteran filed to reopen the claim for service 
connection for diabetes mellitus and hypertension on January 
18, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected diabetes mellitus with 
retinopathy and impotence have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.84a, 4115b, 
4.119, including Diagnostic Codes (DCs) 6028, 6079, 7522, 
7913 (2005).  

2.  An effective date prior to January 18, 2001, for service 
connection for diabetes mellitus and hypertension is not 
warranted.  38 C.F.R. § 3.816 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

As to the issue of entitlement to an initial rating in excess 
of 40 percent for diabetes mellitus with retinopathy and 
impotence, the discussion in the October 2002 statement of 
the case (SOC) and numerous Supplemental Statements of the 
Case (SSOCs) informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Additionally, the Board notes that a letter 
discussing VCAA laws and regulations was sent to the veteran 
in January 2004.  These documents essentially notified the 
veteran of the evidence needed to prevail on this claim.  
Specifically, he was given notice of what evidence he needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In light of the foregoing, the Board finds that the January 
2004 letter complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claim, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  As to the issues of entitlement to an increased 
rating for diabetes mellitus with retinopathy and impotence, 
the rating decision denying the claim was prior to the 
veteran receiving notice regarding what information and 
evidence was needed to substantiate his claim on appeal, and 
clarification as to what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini.  
While VCAA notice was not provided to the veteran prior to 
the first AOJ adjudication of these claims, the subsequent VA 
letters corrected any procedural errors, and the content of 
the notices complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

As to the issue of an earlier effective date for service 
connection for diabetes mellitus and hypertension, the Board 
notes that a letter was sent to the veteran in January 2004, 
prior to the denial of this claim.  The letter specifically 
advised him as to what evidence the RO had in its possession 
and what evidence was still needed.  Specifically, the 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the law and regulation were met as to this 
issue.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for an increased rating 
and an earlier effective date.  Thus, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Based on the Board decision below, any question as 
to the appropriate increased rating or effective date to be 
assigned is rendered moot.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records and post service private and VA treatment records.  
The Board finds that there are no additional medical records 
necessary to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The veteran was provided numerous 
VA examinations, most recently in July 2005 to assess the 
severity of service-connected diabetes mellitus with 
retinopathy and impotence.  Under these circumstances, the 
duty to assist doctrine does not require that the veteran be 
afforded additional medical examinations.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for an 
increased rating and an earlier effective date; were notified 
of the respective responsibilities of VA and himself as it 
pertained to who was responsible for obtaining such evidence; 
and also were notified to submit all relevant evidence he had 
to the RO.  Additionally, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues at hand is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

Analysis

Increased evaluation 

The veteran contends that he is entitled to a higher initial 
evaluation in excess of 40 percent for diabetes mellitus with 
retinopathy and impotence.  Service medical records are 
negative for report of these conditions.  Post service VA 
hospitalization records from 1974, however, reflect that he 
was treated for diabetes mellitus and hyperthyroidism.  
Private records dated from 1995 through 2001 include 
reference to the veteran's insulin dependent diabetes 
mellitus, and he was seen in late 1999 and 2000 for high 
blood sugars.  He was manipulating the intake of his insulin 
medication to control this.  In August 2001, the veteran's 
visual acuity was noted by a private physician to be best 
corrected at 20/25, bilaterally.  Mild diabetic retinopathy 
was noted.   

On multiple VA examinations in March 2001, hypertension and 
insulin dependent diabetes were noted.  The veteran was on a 
diet but three was no restriction of activities aside from 
what one ordinarily expects of those with insulin dependent 
diabetes.  His visual problems came and went, but examination 
at this time was within normal limits.  The veteran said that 
he saw a diabetic care provider about every 2-3 months.  

VA eye examination in September 2001 showed best corrected 
vision of 20/30 and diagnosis of mild diabetic retinopathy.  
Additional VA examination in September 2001 resulted in 
diagnoses of heart disease, hypertension, insulin requiring 
diabetes mellitus, type II, hyperlipidemia, and tobacco 
abuse.    

In a June 2002 statement, a private physician reported that 
the veteran was seen for hypoglycemia on two occasions in 
February 1998.  Since that time, he had not required 
admissions, emergency room visits, or clinical visits for his 
hypoglycemia because he had been trained to treat this 
condition as it occurred.  The examiner noted that he had 
included a sheet documenting the veteran's home glucose 
monitoring that he periodically downloaded from the veteran's 
glucose meter.  (This document is included in the claims 
file.)  This covered a time frame from February 2000 through 
May 2002.  The doctor explained that the documents showed 
that the veteran had had episodes of mild and moderate to 
severe hypoglycemia.  

An employer's July 2002 statement attests to the fact that 
the veteran functioned at work by overcoming his 
disabilities.  It was noted that regular insulin injections 
were necessary to control his diabetes.  There were days when 
the claimant's sugar level failed to stabilize, forcing a 
trip to the hospital or home.  

A VA record dated in October 2002 reflects that the veteran's 
best corrected visual acuity was 20/25 in the left eye and 
20/30 in the right eye.  

Additional statements by the veteran's private physician in 
November and December 2002 were added to the claims file.  
The November 2002 statement attests to the fact that the 
veteran was diligent in checking his blood sugars at least 
four times daily, and that he administered his insulin 
injections to avoid episodes of ketoacidosis or hypoglycemia 
reactions which required medical assistance.  The doctor 
reported that the veteran still had episodes of hypoglycemia, 
but that he was able to manage this without visits to the 
emergency room due to his careful monitoring and self-
treatment.  In the December 2002 statement, the doctor 
clarified the frequency of hypoglycemic episodes that the 
veteran experienced.  He provided a copy of his glucose meter 
readings fro the period from November 1, 2002, through 
November 21, 2002.  The doctor reported that the readings 
showed hypoglycemic episodes 8 out of 21 days, which would 
translate into 10 or 12 episodes of hypoglycemia during a one 
month period.  

VA records dated in 2003 show that the veteran was treated 
for his coronary artery disease and diabetes.  He was 
hospitalized from January 11, 2003, through January, 14, 
2003.  Laboratory tests showed BUN of 19 and creatine of 1.4.  
At release, there were dietary restriction, but as for 
physical restrictions, there were none.  

Pertinent VA records include an April 2003 outpatient 
treatment record.  At that time, he was seen at the emergency 
room feeling jittery and ill.  He said that he had not eaten 
for 24 hours.  He was given a sack lunch, and it was noted 
that his blood sugar level increased above 100, and he was 
discharged home.  When seen in May 2003, the veteran reported 
that he had had a hypoglycemic reaction the month before that 
was severe enough to require hospitalization.  He said that 
his blood sugar levels ranged from 26 to 400 mg.  He said 
that he visited his diabetic care provider about every one to 
one and one-half months.  He did have a restricted diet but 
had gained about 20 pounds in the last year.  He worked as a 
car salesman.  It was noted that he was insulin dependent for 
control of his diabetes.  VA eye examination showed best 
corrected visual acuity of 20/30 bilaterally.  

Additional VA records from 2003 and 2004 reflect that the 
veteran underwent surgery for a left eye cataract in October 
2003.  Later that month he was seen because he felt dizzy, 
shaky, and sweaty.  He also had a headache.  He indicated 
that he had just had cataract surgery two week earlier.  He 
also noted that he took insulin 4 times per day.  He was 
given an instant glucose and a sack lunch.  His symptoms 
resolved (except for the headache) and he was sent home with 
an additional chem Stix.  His best corrected visual acuity in 
February and September 2004 was 20/25 bilaterally.  

VA records from 2005, to include examinations in June and 
July, reflect that the veteran followed a diabetic diet and 
used insulin to control his diabetes.  It was noted on his 
diabetes mellitus examination that the veteran had been to 
the emergency room because of hypoglycemia but had not been 
hospitalized because of his diabetes.  The veteran reported 
vaginal penetration but ejaculation was not possible.  He had 
tried a vacuum pump, but did not like it because he did not 
feel that it worked.  Physical examination showed that the 
penis and testes were grossly normal.  Eye exam showed best 
corrected visual acuity of 20/25 bilaterally.  There was also 
notation of two cotton wool spots on the nasal side of the 
optic nerve of the right eye.  The diagnoses included insulin 
dependent diabetes mellitus, type II, with early diabetic 
retinopathy and erectile dysfunction, complete.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).  

The veteran's diabetes mellitus with diabetic retinopathy and 
impotence has been rated as 40 percent disabling under 38 
C.F.R. § 4.119, DC 7913, ever since service connection was 
established by rating decision in May 2002, and assigned 
effective from January 2001.  Under this code, a 40 percent 
rating is warranted when diabetes mellitus requires the use 
of insulin, a restricted diet, and regulation of activities.  
A 60 percent rating is warranted when diabetes mellitus 
requires the use of insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted when 
diabetes mellitus requires the use of more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Note 1 to this code section instructs that 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.

The Board observes that since the time of the RO's award of 
service connection for diabetes mellitus in the May 2002 
rating decision, the RO subsequently issued rating decisions 
in October 2002 and October 2003 granting service connection 
for conditions secondary to diabetes mellitus, namely 
coronary artery disease and diabetic neuropathy of the upper 
and lower extremities.  Additionally, special monthly 
compensation was granted for loss of use of a creative organ 
in the October 2002 rating determination.  Thus, the veteran 
is now being separately compensated for diabetes-related 
disorders, where appropriate, in accordance with Note 1 to 
Code 7913, as set forth above.

After applying the pertinent criteria to the facts of the 
veteran's case, the Board finds that a higher rating is not 
in order for diabetes mellitus.  Both private medical 
statements and VA examination reports clearly indicate that 
the veteran has not experienced episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year.  Nor does he make twice a month visits to a 
diabetic care provider.  Rather, he has diabetic checkups 
every month or so and while seen for hypoglycemia at the 
emergency room, he has not had a hypoglycemic reaction severe 
enough to require hospitalization.  In light of this, the 
Board finds that the medical evidence does not show that the 
veteran meets the criteria for a 60 percent rating under Code 
7913.

The RO found that since the diabetic complications warranted 
noncompensable evaluations, the rating schedule provided that 
the noncompensable complications were considered to be part 
of the diabetic process evaluated using the criteria of Code 
7913.  See 38 C.F.R. §§ 4.84a, 4.115b (2005).  The Board 
agrees that these complications are noncompensable and do not 
warrant separate evaluations such as the coronary artery 
disease or peripheral neuropathy.  For example, VA 
examination of the eyes showed mild diabetic retinopathy and 
a left eye cataract in 2003 for which he underwent surgery.  
With a corrected visual acuity in both eyes of 20/25, the 
veteran does not meet the criteria for a compensable rating 
under 38 C.F.R. § 4.84a, DCs 6028 (for cataracts) and 6079 
(for central visual acuity impairment).  Moreover, VA and 
private medical reports do not show evidence of loss of 
erectile power that accompanies penile deformity for a 
compensable rating under 38 C.F.R. § 4.115b, DC 7522.  
However, the requirement that complications not warrant 
separate evaluations is in addition to the hospitalizations 
or twice a month visits to diabetic provider.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that at no time since the 
effective date of service connection on January 18, 2001, 
have the clinical findings shown that the veteran met the 
criteria for a higher (i.e., 60 percent) rating.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 40 
percent for diabetes mellitus with diabetic retinopathy and 
impotence.  Thus, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  

Earlier effective date

As to the claim that an earlier effective date is warranted 
for service connection for diabetes mellitus and 
hypertension, the Board notes that the initial clinical 
evidence of diabetes mellitus was noted by VA in 1974.  

A January 1975 rating decision denied service connection for 
diabetes mellitus as it was first shown in 1974 and was not 
shown to be related to active service.  The veteran was 
notified by letter in January 1975 of the RO's decision 
earlier that month.  No appeal was taken from that rating 
decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  

The record reflects that the veteran filed an application to 
reopen the claim for service connection for diabetes mellitus 
and hypertension on January 18, 2001.  The medical evidence 
reflects continued diagnosis of diabetes mellitus.  
Additionally, it was determined that the veteran's 
hypertension was associated with his diabetes.  Upon rating 
decision in May 2002, service connection was established for 
diabetes mellitus, effective from the date that the veteran 
filed to reopen his claim on January 18, 2001.  An October 
2002 rating decision established service connection for 
hypertension as secondary to service-connected diabetes 
mellitus, also effective from January 18, 2001.  

The veteran asserts that an earlier effective date is 
warranted for his diabetes mellitus and hypertension.  He 
points out that his diabetes was first shown in 1974.  It has 
been asserted that the Nehmer case (see below) provides a 
legal basis for an earlier effective date.  

The Board will consider whether the veteran would be entitled 
to an earlier effective date under the final Stipulation and 
Order in Nehmer v. United States Veterans Administration, 32 
F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"), the specific 
guidance describing the Stipulation and Order setting forth 
VAs' ongoing responsibilities for further rule making and 
disability payments to class members provided in Nehmer v. 
United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 
1999) ("Nehmer II"), the class action Order in Nehmer v. 
United States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal., 
Dec. 12, 2000), and Nehmer et al v. Veterans Administration 
of the Government of the United States, 284 F.3d 1158 (9th 
Cir. 2002) ("Nehmer III").  This line of cases creates a 
limited exception to the statutory provisions governing the 
assignment of effective dates.  

The holding in the Nehmer case has been incorporated in 
regulatory form at 38 C.F.R. § 3.816 (2005).  Covered 
herbicide disease means a disease for which the Secretary of 
Veterans Affairs established a presumption of service 
connection before October 1, 2002 pursuant to the Agent 
Orange Act of 1991, Public Law 102-4, other than chloracne.  
Those diseases include type II diabetes mellitus or adult-
onset diabetes.  If a Nehmer class member is entitled to 
disability compensation for a covered herbicide disease, the 
effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985, and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  
 (4) If the requirements of paragraph (c)(1) or (c)(2) of 
this section are not met, the effective date of the award 
shall be determined in accordance with §§ 3.114 and 3.400.  
38 C.F.R. § 3.816 (2005).

The veteran is a "Nehmer class member" within the meaning of 
38 C.F.R. § 3.816(b)(1) and has a "Covered herbicide disease" 
within the meaning of 38 C.F.R. § 3.816(b)(2), i.e., diabetes 
mellitus.  The effective date for the regulation which added 
diabetes mellitus as a disease presumptively due to inservice 
exposure to herbicides is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed.Cir. 2002).  
It followed that service connection was granted for the 
veteran's diabetes mellitus as presumptively due to inservice 
exposure to herbicides and for hypertension as secondary to 
presumptive diabetes mellitus.  

Here, the veteran's initial claims for service connection for 
diabetes mellitus and hypertension were denied in January 
1975 and there was no appeal.  Thus, the decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  Clearly, the record does not reflect a 
denial of these claims between September 25, 1985, and May 3, 
1989, within the meaning of 38 C.F.R. § 3.816(c)(1).  
Accordingly, an earlier effective date is not warranted under 
38 C.F.R. § 3.816(c)(1).

In this case the current January 18, 2001, effective date has 
been set in accordance with the provisions of 38 C.F.R. § 
3.816(c)(2).  Specifically, if a VA claim was pending on May 
3, 1989, or, as in this case, was received between that date 
(in this case it was received on January 18, 2001), and the 
May 8, 2001, effective date of the regulation making diabetes 
mellitus a disease presumptively due to inservice herbicide 
exposure, the effective date is the latter of the date the 
claim was received (i.e., January 18, 2001) or the date the 
disability arose (allegedly in 1974), unless, under 38 C.F.R. 
§ 3.816(c)(3), the claim was received within one year after 
separation from service.

Here, when hospitalized by VA from September 23, 1974, 
through November 1, 1974, it was noted by the veteran himself 
that he had first started suffering from manifestations of 
diabetes mellitus in January 1974.  So, there could not have 
been any claim for service connection within one year of his 
service discharge in 1964.  Moreover, even assuming, without 
conceding, that diabetes first arose in 1974, under 38 C.F.R. 
§ 3.816(c)(2), the proper effective date is not the date the 
disability arose but the later of either when it arose or 
when the claim was filed, i.e., January 18, 2001.

"When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file, after the last final 
disallowance of the claim, that could be interpreted to be a 
formal or informal claim for benefits.  See, e.g., Servello 
v. Derwinski, 3 Vet. App. at 198."  Lalonde v. West, 12 Vet. 
App. 377, 380-381 (1999).  Any communication or action that 
demonstrates an intent to apply for an identified benefit may 
be considered an informal claim.  See 38 C.F.R. § 3.155(a).

When the veteran first filed to reopen his claim on January 
18, 2001, he noted that he would submit medical records to 
support his claim shortly thereafter.  A review of the record 
does reflect that additional private and VA treatment records 
dated from the mid 1990s were added to the record in late 
January 2001.  No documents prior to the filing of his claim 
reflect an intent to claim entitlement to reopen his claim of 
service connection for diabetes and, thus, cannot be an 
informal claim under 38 C.F.R. §§ 3.155 and 3.157.  See 
Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993) merely 
requesting, or claiming, and receiving VAOPT is not the same 
as requesting compensation benefits).  Likewise, while these 
records reflect that he had insulin dependent diabetes there 
is nothing in the record that reflects an intent to claim 
entitlement to reopen his claim of service connection for 
diabetes mellitus prior to January 18, 2001, and, so, there 
is nothing of record that can be interpreted as an informal 
claim for the purpose of an earlier effective date.

In sum, as explained above, the fact that the veteran filed a 
claim for diabetes mellitus and hypertension in September 
1974, which was denied in January 1975, does not provide a 
basis for an effective date prior to January 18, 2001, 
because it does not fall within the parameters of the 
provisions in 38 C.F.R. § 3.816 providing for an earlier 
effective date.  While the Board has carefully considered the 
arguments advanced on appeal, there is no basis for favorable 
action under the circumstances.


ORDER

An initial disability rating in excess of 40 percent for 
diabetes mellitus with retinopathy and impotence is denied.  

An effective date prior to January 18, 2001, for service 
connection for diabetes mellitus and hypertension is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


